     Case 2:20-cv-02836-MWF-MAA Document 29 Filed 09/15/21 Page 1 of 2 Page ID #:311



 1
 2                                                                         JS-6
 3
 4
 5
 6
 7
 8
 9
10
11                             UNITED STATES DISTRICT COURT

12                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
14 VERNON A. GRESHAM,                         CASE NO.: 2:20-cv-02836- MWF-MAA
15           Plaintiff,                       Assigned to Hon. Michael W. Fitzgerald
16
       vs.                                    ORDER GRANTING STIPULATION
17                                            OF DISMISSAL OF PLAINTIFF
                                              VERNON A. GRESHAM’S CLAIMS
18 C. R. BARD, INC., et al.,                  WITHOUT PREJUDICE
19           Defendants.
20
21
22
23
24
25
26
27
28


                          ORDER GRANTING STIPULATION OF DISMISSAL
 Case 2:20-cv-02836-MWF-MAA Document 29 Filed 09/15/21 Page 2 of 2 Page ID #:312



1         The Court, having examined the foregoing Stipulation of Dismissal of Plaintiff
2 Vernon A. Gresham’s claims in the above-captioned matter filed by the parties seeking the
3 dismissal of Vernon A. Gresham’s claims, finds that the Agreed Stipulation should be
4 GRANTED.
5         Accordingly, IT IS ORDERED:
6         1. The Stipulation of Dismissal of Plaintiff Vernon A. Gresham’s Claims Without
7            Prejudice is GRANTED.
8         2. Each party is to bear their own fees and costs.
9 IT IS SO ORDERED.
10
11
     DATED: September 15, 2021
12                                               Hon. Michael W. Fitzgerald
13                                               United States District Judge
                                                 Central District of California
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                    2
            [PROPOSED] ORDER GRANTING STIPULATION OF DISMISSAL
